SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January11, 2011 DYCOM INDUSTRIES, INC. (Exact name of Registrant as specified in its charter) Florida 001-10613 59-1277135 (State or other jurisdiction) of incorporation) (Commission file number) (I.R.S. employer identification no.) 11770 U.S. Highway One, Suite101 Palm Beach Gardens, Florida 33408 (Address of principal executive offices) (Zip Code) (561)627-7171 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4c)) TABLE OF CONTENTS Item 8.01 Other Events. Item9.01 Financial Statement and Exhibits. SIGNATURES EX-99.1 2 Table of Contents Item8.01 Other Events. On January 11, 2011, Dycom Industries, Inc. (the “Company”) issued a press release pursuant to Rule135c under the Securities Act of 1933, as amended (the “Securities Act”), regarding the pricing of an offering by its wholly-owned subsidiary, Dycom Investments, Inc. of $187.5million in aggregate principal amount of 7.125%senior subordinated notes due 2021 (the “Notes”) to be issued through a private placement to qualified institutional buyers in the United States pursuant to Rule144A and outside the United States persuant to Regulation S under the Securities Act.The issue price was 100% of the principal amount of the Notes. The aggregate principal amount of Notes was increased from the $175 million which had been previously announced on January 6, 2011. In accordance with Rule 135c(d) under the Securities Act, a copy of the press release is attached hereto as Exhibit99.1. 3 Table of Contents Item9.01 Financial Statement and Exhibits. Press Release of Dycom Industries, Inc., dated January 11, 2011. 4 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: January 11, 2011 DYCOM INDUSTRIES, INC. (Registrant) By: /s/ Richard B. Vilsoet Name: Richard B. Vilsoet Title: Vice President, General Counsel and Secretary 5
